


Exhibit 10.17

WELLS FARGO BANK

August 19, 1998

GameTech International, Inc.
2209 West 1st Street, Suite 113-114
Tempe, AZ 85281

Gentlemen:

        This letter is to confirm that Wells Fargo Bank, National Association
("Bank"), subject to all terms and conditions contained herein, has agreed to
make available to GameTech International, Inc. ("Borrower") a revolving line of
credit under which Bank will make advances to Borrower from time to time up to
and including March 31, 2000, not to exceed at any time the maximum principal
amount of Ten Million Dollars ($10,000,000.00) ("Line of Credit"), the proceeds
of which shall be used to finance Borrower's working capital requirements.

I.    CREDIT TERMS:

        1.    LINE OF CREDIT:    

        (a)    Line of Credit Note.    Borrower's obligation to repay advances
under the Line of Credit shall be evidenced by a promissory note substantially
in the form of Exhibit A attached hereto ("Line of Credit Note"), all terms of
which are incorporated herein by this reference.

        (b)    Borrowing and Repayment.    Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

        2.    COLLATERAL:    

        As security for all indebtedness of Borrower to Bank subject hereto,
Borrower hereby grants to Bank security interests of first priority in all
Borrower's accounts receivables and other rights to payment, general
intangibles, inventory and equipment. Additionally, Borrower hereby covenants
and agrees to grant to Bank security interests of first priority in all real and
personal property acquired in any acquisition permitted or approved by Bank
under this Agreement. All of the foregoing shall be evidenced by and subject to
the terms of such security agreements, financing statements, deeds of trust and
other documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall reimburse Bank immediately upon demand for
all costs and expenses incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees and costs of
audits.

II.    INTEREST/FEES:

        1.    Interest.    The outstanding principal balance of the Line of
Credit shall bear interest at the rate of interest set forth in the Line of
Credit Note

        2.    Computation and Payment.    Interest shall be computed on the
basis of a 360-day year, actual days elapsed. Interest shall be payable at the
times and place set forth in the Line of Credit Note.

        3.    Unused Commitment Fee.    Borrower shall pay to Bank a fee equal
to one quarter percent (.25%) per annum (computed on the basis of a 360-day
year, actual days elapsed) on the average daily unused amount of the Line of
Credit, which fee shall be calculated on a calendar quarter basis by Bank and
shall be due and payable by Borrower in arrears on the last day of each calendar
quarter.

--------------------------------------------------------------------------------


        4.    Collection of Payments.    Borrower authorizes Bank to collect all
principal, interest and fees due as of the date of this Agreement or otherwise
under the Line of Credit by charging Borrower's demand deposit account number
4159-539352 with Bank, or any other demand deposit account maintained by
Borrower with Bank, for the full amount thereof. Should there be insufficient
funds in any such demand deposit account to pay all such sums when due, the full
amount of such deficiency shall be immediately due and payable by Borrower.

III.    REPRESENTATIONS AND WARRANTIES:

        Borrower makes the following representations and warranties to Bank,
which representations and warranties shall survive the execution of this letter
and shall continue in full force and effect until the full and final payment,
and satisfaction and discharge, of all obligations of Borrower to Bank subject
to this letter.

        1.    Legal Status.    Borrower is a corporation, duly organized and
existing and in good standing under the laws of the state of Delaware, and is
qualified or licensed to do business in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

        2.    Authorization and Validity.    This letter, the Line of Credit
Note, the Continuing Security Agreement: Rights to Payment and Inventory, the
Security Agreement: Equipment, the Corporate Resolution: Borrowing, all UCC
Financing Statements and each other document, contract or instrument deemed
necessary by Bank to evidence any extension of credit to Borrower pursuant to
the terms and conditions hereof, or now or at any time hereafter required by or
delivered to Bank in connection with this letter (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

        3.    No Violation.    The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in a breach of or constitute a default under any
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower may be bound.

        4.    Litigation.    There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

        5.    Correctness of Financial Statement.    The financial statements of
Borrower dated October 31, 1997 and April 30, 1998, true copies of which have
been delivered by Borrower to Bank prior to the date hereof, (a) are complete
and correct and present fairly the financial condition of Borrower, (b) disclose
all liabilities of Borrower that are required to be reflected or reserved
against under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied. Since the date of
such financial statements until the date of Borrower's execution of this letter,
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.

        6.    Income Tax Returns.    Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

2

--------------------------------------------------------------------------------


        7.    No Subordination.    There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this letter to any other obligation of Borrower.

        8.    Permits, Franchises.    Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
all rights to trademarks, trade names, parents and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

        9.    ERISA.    Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event, as defined in ERISA, has occurred and is continuing with
respect to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

        10.    Other Obligations.    Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

        11.    Environmental Matters.    Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

IV.    CONDITIONS:

        1.    Conditions of Initial Extension of Credit.    The obligation of
Bank to extend any credit contemplated by this letter is subject to fulfillment
to Bank's satisfaction of all of the following conditions:

        (a)    Documentation.    Bank shall have received each of the Loan
Documents, duly executed and in form and substance satisfactory to Bank.

        (b)    Financial Condition.    There shall have been no material adverse
change, as reasonably determined by Bank, in the financial condition or business
of Borrower, nor any material decline, as reasonably determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower.

        (c)    Insurance.    Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.

        (d)    Existing Prepayment Fee.    Borrower shall have paid to Bank the
amount of $34,533.77 owed pursuant to Borrower's prepayment of existing
indebtedness to Bank.

3

--------------------------------------------------------------------------------




        2.    Conditions of Each Extension of Credit.    The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:

        (a)    Compliance.    The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this letter and on the date of each extension of credit
by Bank pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
default hereunder, and no condition, event or act which with the giving of
notice or the passage of time or both would constitute such a default, shall
have occurred and be continuing or shall exist.

        (b)    Documentation.    Bank shall have received all additional
documents which may be required in connection with such extension of credit.

V.    COVENANTS:

        Borrower covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities ,(whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, unless Bank otherwise consents in
writing:

        1.    Punctual Payment.    Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.

        2.    Accounting Records.    Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, and upon
reasonable notice unless an Event of Default has occurred and is continuing, to
inspect, audit and examine such books and records, to make copies of the same,
and inspect the properties of Borrower.

        3.    Financial Statements.    Provide to Bank all of the following, in
form and detail satisfactory to Bank:

        (a)  not later than 120 days after and as of the end of each fiscal
year, an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement,
statement of cash flows, and source and applicable of funds statement;

        (b)  not later than 45 days after and as of the end of each fiscal
quarter, a financial statement of Borrower, prepared by Borrower, to include
balance sheet, income statement, statement of cash flows, source and application
of funds statement, and an aged listing of accounts receivable and accounts
payable;

        (c)  promptly, after the same are available, and in any event within
five (5) days after filing, copies of all annual, regular, periodic and special
reports and statements which Borrower may file or is required to file with the
Securities and Exchange Commission; and

        (d)  from time to time such other information as Bank may reasonably
request.

        4.    Compliance.    Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of a governmental agency applicable to Borrower and/or its business.

4

--------------------------------------------------------------------------------

        5.    Insurance.    Maintain and keep in force insurance of the types
and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, property damage and workers' compensation, with all such insurance
carried with companies and in amounts satisfactory to Bank, and deliver to Bank
from time to time at Bank's request schedules setting forth all insurance then
in effect.

        6.    Facilities.    Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

5

--------------------------------------------------------------------------------


        7.    Taxes and Other Liabilities.    Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event that Borrower is obligated to make such payment.

        8.    Litigation.    Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$1,000,000.00.

        9.    Financial Condition.    Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower's
financial statements for the period ending July 31, 1998:

        (a)  Tangible Net Worth not at any time less than $39,000,000.00, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity less
any intangible assets. For purposes of this subparagraph (a), the term
"stockholder's equity" shall exclude the amount of Borrower's common stock
purchased and retained or retired by the Borrower pursuant to its stock
repurchase plan announced on or about May 28, 1998, up to a maximum amount of
$5,000,000.00.

        (b)  Quick Ratio not at any time less than 1.5 to 1.0, with "Quick
Ratio" defined as the aggregate of unrestricted cash, unrestricted marketable
securities, receivables convertible into cash and refundable deposits
collectible within ninety (90) days divided by total current liabilities.

        (c)  Net income after taxes no less than $1.00 on a quarterly basis,
determined as of each fiscal quarter end.

        10.    Other Indebtedness.    Not create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof, (c) purchase money obligations with respect to
purchase money liens permitted in Section 14 (a), in an amount not to exceed an
aggregate of $1,000,000.00, and (d) unsecured debt with respect to any
acquisition permitted or approved by Bank under this Agreement, which is fully
subordinated to all indebtedness of Borrower to Bank pursuant to subordination
agreements acceptable to Bank in form and substance.

        11.    Merger, Consolidation, Transfer of Assets.    Not merge into or
consolidate with any other entity; nor make any substantial change in the nature
of Borrower's business as conducted as of the date hereof; nor acquire all or
substantially all of the assets of or make an investment in any other entity
which shall require cash consideration in excess of $10,000,000.00, without
written consent of Bank which shall not be unreasonably withheld; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower's assets except in the ordinary course of its business.

        12.    Guaranties.    Not guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank and any of the foregoing which do not equal or exceed
1,000,000.00 in the aggregate at anytime.

        13.    Loans, Advances, Investments.    Except in the ordinary course of
business, not make any loans or advances to any person or entity, except any of
the foregoing existing as of, and disclosed to Bank prior to, the date hereof.

6

--------------------------------------------------------------------------------


        14.    Pledge of Assets.    Not mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower's
assets now owned or hereafter acquired, except any of the foregoing in favor of
Bank or which is existing as of, and disclosed to Bank in writing prior to, the
date hereof, and:

        (a)  purchase money liens in any property acquired by the Borrower in
the ordinary course of business to secure the purchase price of such property or
indebtedness incurred solely for the purpose of financing the acquisition of
such property; and,

        (b)  liens for taxes and assessments which are not past due, or liens
for taxes or assessments for which adequate reserves have been set aside and are
being contested in good faith and not proceeded to judgment.

        15.  Not, without Bank's prior written consent which shall not be
unreasonably withheld, make any change in ownership during the term of this
Agreement of an aggregate of twenty-five percent (25%) or more of the common
stock of Borrower. Nothing herein shall prevent Borrower from issuing stock
pursuant to a secondary offering or issuing stock pursuant to an acquisition.

        16.    Year 2000 Compliance.    Perform all acts reasonably necessary to
ensure that (a) Borrower and any business in which Borrower holds a substantial
interest, and (b) all customers, suppliers and vendors that are material to
Borrower's business, become Year 2000 Compliant in a timely manner. Such acts
shall include, without limitation, performing a comprehensive review and
assessment of all of Borrower's systems and adopting a detailed plan, with
itemized budget, for the remediation, monitoring and testing of such systems. As
used herein, "Year 2000 Compliant" shall mean, in regard to any entity, that all
software, hardware, firmware, equipment, goods or systems utilized by or
material to the business operations or financial condition of such entity, will
properly perform date sensitive functions before, during and after the year
2000. Borrower shall, within thirty (30) days of Bank's request, provide to Bank
such certifications or other evidence of Borrower's compliance with the terms
hereof as Bank may from time to time require.

        17.    Dividends, Distributions.    Not declare of pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding, except
(i) stock repurchases pursuant to Borrower's stock repurchase plan announced on
or about May 28, 1998, up to a maximum amount of $5,000,000.00 and
(ii) dividends or distributions up to an aggregate of twenty-five percent (25%)
of Borrower's net earnings for any fiscal year.

VI.    DEFAULT, REMEDIES:

        1.    Default, Remedies.    Upon the violation of any term or condition
of any of the Loan Documents, or upon the occurrence of any default or defined
event of default under any of the Loan Documents, or upon the entry of a
judgment against or filing of a notice of judgment lien against Borrower in
excess of $1,000,000.00, or the recording of any abstract of judgment in excess
of $1,000,000.00 in any county in which Borrower has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against the assets of Borrower which is not
released, vacated or fully bonded within twenty (20) calendar days after its
issue, or upon the occurrence of any material adverse change in the financial
condition of Borrower: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are expressly
waived by Borrower; (b) the obligation, if any, of Bank to extend any further
credit under any of the Loan Documents shall immediately cease and terminate;
and (c) Bank shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security for any credit extended by Bank to Borrower
under any of the

7

--------------------------------------------------------------------------------

Loan Documents and to exercise any or all of the rights of a beneficiary or
secured party pursuant to the applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of any such breach or default, are cumulative and not exclusive, and
shall be in addition to any other rights, powers or remedies provided by law or
equity.

        2.    No Waiver.    No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

VII.    MISCELLANEOUS:

        1.    Notices.    All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
letter must be in writing delivered to each party at its address first set forth
above, or to such other address as any party may designate by written notice to
all other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

        2.    Costs, Expenses and Attorneys' Fees.    Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
letter and the other Loan Documents, Bank's continued administration hereof and
thereof, and the preparation of amendments and waivers hereto and thereto,
(b) the enforcement of Bank's rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents, and (c) if Bank is the
prevailing party, the prosecution or defense of any action in any way related to
any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower.

        3.    Successors, Assignment.    This letter shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank's prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank's rights
and benefits under each of the Loan Documents. In connection therewith Bank may
disclose all documents and information which Bank now has or hereafter may
acquire relating to any credit extended by Bank to Borrower, Borrower or its
business, or any collateral required hereunder.

        4.    Entire Agreement; Amendment.    This letter and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to any extension of credit by Bank subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof. This letter may be amended or modified only in writing
signed by each party hereto.

8

--------------------------------------------------------------------------------


        5.    No Third Party Beneficiaries.    This letter is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this letter or any other of the Loan Documents to
which it is not a party.

        6.    Severability of Provisions.    If any provision of this letter
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
letter.

        7.    Governing Law.    This letter shall be governed by and construed
in accordance with the laws of the State of Arizona.

        8.    Arbitration.    

        (a)    Arbitration.    Upon the demand of any party, any Dispute shall
be resolved by binding arbitration (except as set forth in (e) below) in
accordance with the terms of this letter. A "Dispute" shall mean any action,
dispute, claim or controversy of any kind, whether in contract or tort,
statutory or common law, legal or equitable, now existing or hereafter arising
under or in connection with, or in any way pertaining to, any of the Loan
Documents, or any past, present or future extensions of credit and other
activities, transactions or obligations of any kind related directly or
indirectly to any of the Loan Documents, including without limitation, any of
the foregoing arising in connection with the exercise of any self-help,
ancillary or other remedies pursuant to any of the Loan Documents. Any party may
by summary proceedings bring an action in court to compel arbitration of a
Dispute. Any party who fails or refuses to submit to arbitration following a
lawful demand by any other party shall bear all costs and expenses incurred by
such other party in compelling arbitration of any Dispute.

        (b)    Governing Rules.    Arbitration proceedings shall be administered
by the American Arbitration Association ("AAA") or such other administrator as
the parties shall mutually agree upon in accordance with the AAA Commercial
Arbitration Rules. All Disputes submitted to arbitration shall be resolved in
accordance with the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the Loan
Documents. The arbitration shall be conducted at a location in Arizona selected
by the AAA or other administrator. If there is any inconsistency between the
terms hereof and any such rules, the terms and procedures set forth herein shall
control. All statutes of limitation applicable to any Dispute shall apply to any
arbitration proceeding. All discovery activities shall be expressly limited to
matters directly relevant to the Dispute being arbitrated. Judgment upon any
award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a bank of the protections afforded to it under
12 U.S.C. §91 or any similar applicable state law.

        (c)    No Waiver; Provisional Remedies, Self-Help and Foreclosure.    No
provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver, from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of any such remedy shall not waive the right of any
party to compel arbitration hereunder.

        (d)    Arbitrator Qualifications and Powers; Awards.    Arbitrators must
be active members of the Arizona State Bar or retired judges of the state or
federal judiciary of Arizona with expertise in the substantive law applicable to
the subject matter of the Dispute. Arbitrators are empowered to resolve Disputes
by summary rulings in response to motions filed prior to the final arbitration
hearing. Arbitrators (i) shall resolve all Disputes in accordance with the
substantive law of the

9

--------------------------------------------------------------------------------




state of Arizona, (ii) may grant any remedy or relief that a court of the state
of Arizona could order or grant within the scope hereof and such ancillary
relief as is necessary to make effective any award, and (iii) shall have the
power to award recovery of all costs and fees, to impose sanctions and to take
such other actions as they deem necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Arizona Rules of Civil
Procedure or other applicable law. Any Dispute in which the amount in
controversy is $5,000,000 or less shall be decided by a single arbitrator who
shall not render an award of greater than $5,000,000 (including damages, costs,
fees and expenses). By submission to a single arbitrator, each party expressly
waives any right or claim to recover more than $5,000,000. Any Dispute in which
the amount in controversy exceeds $5,000,000 shall be decided by majority vote
of a panel of three arbitrators; provided however, that all three arbitrators
must actively participate in all hearings and deliberations.

        (e)    Judicial Review.    Notwithstanding anything herein to the
contrary, in any arbitration in which the amount in controversy exceeds
$25,000,000, the arbitrators shall be required to make specific, written
findings of fact and conclusions of law. In such arbitrations (i) the
arbitrators shall not have the power to make any award which is not supported by
substantial evidence or which is based on legal error, (ii) an award shall not
be binding upon the parties unless the findings of fact are supported by
substantial evidence and the conclusions of law are not erroneous under the
substantive law of the state of Arizona, and (iii) the parties shall have in
addition to the grounds referred to in the Federal Arbitration Act for vacating,
modifying or correcting an award the right to judicial review of (A) whether the
findings of fact rendered by the arbitrators are supported by substantial
evidence, and (B) whether the conclusions of law are erroneous under the
substantive law of the state of Arizona. Judgment confirming an award in such a
proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the state of Arizona.

        (f)    Miscellaneous.    To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the Dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a Dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the Dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

        Your acknowledgment of this letter shall constitute acceptance of the
foregoing terms and conditions. Bank's commitment to extend any credit to
Borrower pursuant to the terms of this letter

10

--------------------------------------------------------------------------------

shall terminate on September 18, 1998, unless this letter is acknowledged by
Borrower and returned to Bank on or before that date.

      Sincerely,
 
 
 
WELLS FARGO BANK,
    NATIONAL ASSOCIATION
 
 
 
By:
/s/  JOHN HELMS          

--------------------------------------------------------------------------------

John Helms
Vice President
Acknowledged and accepted as of August 25, 1998:
GAMETECH INTERNATIONAL, INC.
 
 
 
By:
/s/  JOHN J. PAULSON      

--------------------------------------------------------------------------------


 
 
 
Title:
CFO

--------------------------------------------------------------------------------


 
 
 

11

--------------------------------------------------------------------------------
